IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE

           STATE OF TENNESSEE v. SHUNDELL L. DICKERSON

                             Criminal Court for Davidson County
                                       No. 2004-A-538



                     No. M2006-02021-CCA-R3-CD - Filed July 18, 2008


                                            ORDER


        The court hereby grants the petition for rehearing filed by the State of Tennessee in this
matter and withdraws the opinion and vacates the judgment previously filed on March 20, 2008. A
new opinion and judgment are being filed contemporaneously with this order.


                                                            PER CURIAM

                                                            John Everett Williams, Judge
                                                            Jerry L. Smith, Judge
                                                            Alan E. Glenn, Judge